EXHIBIT 10.34 - EMPLOYMENT AGREEMENT OF LYNN FELDMAN




EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is between Clear Channel Outdoor, Inc.
(such entity together with all past, present, and future parents, divisions,
operating companies, subsidiaries, and affiliates are referred to collectively
herein as “Company”) and Lynn Feldman (“Employee”).
1.TERM OF EMPLOYMENT
This Agreement commences June 27, 2016 (“Effective Date”), and ends on July 26,
2020 (the “Employment Period”), and shall be automatically extended for
additional two (2) year periods, unless either Company or Employee gives written
notice of non-renewal that the Employment Period shall not be extended, or
otherwise terminated in accordance with the provisions herein. Notice must be
provided between May 1st and May 31st prior to the end of the then applicable
Employment Period (the “Notice of Non-Renewal Period”). The term “Employment
Period” shall refer to the initial Employment Period if and as so extended.
2.TITLE AND EXCLUSIVE SERVICES
(a)Title and Duties. Employee’s title is Executive Vice President and General
Counsel-Clear Channel Outdoor Americas, and Employee will perform job duties
that are usual and customary for this position.
(b)Exclusive Services. Employee shall not be employed or render services
elsewhere during the Employment Period; provided, however, that Employee may
participate in professional, civic or charitable organizations so long as such
participation is unpaid and does not interfere with the performance of
Employee’s duties.
(c)Prior Employment. Employee affirms that no obligation exists with any prior
employer or entity which would prevent full performance of this Agreement by
Employee, or, to the Employee’s knowledge, subject Company to any claim with
respect to Company’s employment of Employee.
3.COMPENSATION AND BENEFITS
(a)Base Salary. Employee shall be paid an annualized salary of Four Hundred
Fifteen Thousand Dollars ($415,000.00) (“Base Salary”). The Base Salary shall be
payable in accordance with the Company’s regular payroll practices and pursuant
to Company policy, which may be amended from time to time. Employee is eligible
for salary increases at Company’s discretion based on Company and/or individual
performance.
(b)Vacation. Employee is eligible for twenty (20) vacation days per calendar
year, prorated as necessary, and subject to the Employee Guide.
(c)Annual Bonus. Eligibility for an annual bonus (“Annual Bonus”) is based on
financial and performance criteria established by Company and approved in the
annual budget, pursuant to the terms of the applicable bonus plan which operates
at the discretion of Company and its Board of Directors, and is not a guarantee
of compensation. The payment of any Bonus shall be no later than March 15 each
calendar year following the year in which the Bonus was earned, within the
Short-Term Deferral period under the Internal Revenue Code Section 409A
(“Section 409A”) and applicable regulations. Employee’s bonus target shall be
sixty percent (60%) of Employee’s annual Base Salary.
(d)One-Time Long Term Incentive Grant. As additional consideration for entering
into this Agreement, and as a material condition for Employee entering into this
Agreement, Employee shall be awarded a one-time Long Term Incentive Grant with a
value of no less than $400,000.00 pursuant to the Clear Channel Outdoor
Holdings, Inc. (“CCOH”) 2012 Stock Incentive Plan (the “Plan”) and applicable
award agreement, subject to approval by the Board of Directors or the
Compensation Committee of CCOH, as applicable, such award to be granted as soon
as practicable after the Effective Date, but no later than July 25, 2016. Fifty
percent (50%) of the award shall be in the form of stock options (such number of
options to be determined by the Compensation Committee of CCOH) and fifty
percent (50%) of the award shall be in the form of restricted shares of Class A
common stock of CCOH.
(e)Annual Long Term Incentive. Beginning in 2017, Employee will be awarded
additional Long Term Incentive grants with a value of no less than $200,000.00
for each award (the allocation of such award between stock options and
restricted shares of Class A common stock of CCOH to be determined by the
Compensation Committee of CCOH), consistent with other comparable positions
pursuant to the terms of the award agreement(s), taking into consideration
demonstrated performance and potential, and subject to approval by the Board of
Directors or the Compensation Committee of CCOH, as applicable.


- 1 -

--------------------------------------------------------------------------------

EXHIBIT 10.34 - EMPLOYMENT AGREEMENT OF LYNN FELDMAN




(f)Employment Benefit Plans. Employee may participate in employee welfare
benefit plans in which other similarly situated employees may participate,
according to the terms of applicable policies and as stated in the Employee
Guide.
(g)Expenses. Company will reimburse Employee for business expenses, consistent
with past practices pursuant to Company policy. Any reimbursement that would
constitute nonqualified deferred compensation shall be paid pursuant to Section
409A.
(h)Compensation pursuant to this section shall be subject to overtime
eligibility, if applicable, and in all cases be less applicable payroll taxes
and other deductions.
4.NONDISCLOSURE OF CONFIDENTIAL INFORMATION
(a)Company has provided and will continue to provide to Employee confidential
information and trade secrets including but not limited to Company’s permits,
landlord and property owner information, marketing plans, growth strategies.,
target lists, performance goals, operational strategies, specialized training
expertise, employee development, engineering information, sales information,
terms of negotiated leases, client and customer lists, contracts, representation
agreements, pricing information, production and cost data, fee Information,
strategic business plans, budgets, financial statements, technological
initiatives, proprietary research or software purchased or developed by Company,
information about employees obtained by virtue of an employee’s job
responsibilities and other information Company treats as confidential or
proprietary (collectively the “Confidential Information”); provided, however,
that Confidential Information excludes information that is or generally becomes
available to the public unless through unauthorized disclosure by Employee.
Employee acknowledges that such Confidential Information is proprietary and
agrees not to disclose it to anyone outside Company except to the extent that:
(i) it is necessary in connection with performing Employee’s duties or (ii)
Employee is required by court order to disclose the Confidential Information,
provided that Employee shall promptly inform Company, shall reasonably cooperate
with Company, at Company’s expense, to obtain a protective order or otherwise
restrict disclosure, and shall only disclose Confidential Information to the
minimum extent necessary to comply with the court order. Employee agrees to
never use trade secrets in competing, directly or indirectly, with Company. When
employment ends, Employee will immediately return all Confidential Information
to Company.
(b)Employee understands, agrees and acknowledges that the provisions in this
Agreement do not prohibit or restrict Employee from communicating with the DOJ,
SEC, DOL, NLRB, EEOC or any other governmental authority, exercising Employee’s
rights, if any, under the National Labor Relations Act to engage in protected
concerted activity, making a report in good faith and with a reasonable belief
of any violations of law or regulation to a governmental authority or
cooperating with or participating in a legal proceeding relating to such
violations.
(c)The terms of this Section 4 shall survive the expiration or termination of
this Agreement for any reason. Further, this Section 4 shall not be applied to
interfere with Employee’s Section 7 rights under the National Labor Relations
Act.
5.NON-INTERFERENCE WITH COMPANY EMPLOYEES
(a)To further preserve Company’s Confidential Information, goodwill and
legitimate business interests, during employment and for twelve (12) months
after employment ends (the “Non­interference Period”), Employee will not,
directly or indirectly, hire, engage or solicit any current employee of Company
with whom Employee had contact or supervised within the twelve (12) months prior
to Employee’s termination, to provide services elsewhere or cease providing
services to Company. For purposes of this Section 5, the term “Company” shall
mean only Clear Channel Outdoor Americas.
(b)The terms of this Section 5 shall survive the expiration or termination of
this Agreement for any reason.
6.NON-SOLICITATION OF CLIENTS
(a)To further preserve Company’s Confidential Information, goodwill and
legitimate business interests, for twelve (12) months after employment ends (the
“Non-Solicitation Period”), Employee will not, directly or indirectly, solicit
Company’s clients, governmental or quasi­ governmental organizations or their
affiliated agencies, or property owners/tenants, licensors, or property managers
with whom Employee engaged or had contact within the twelve (12) months prior to
Employee’s termination to: (i) encourage such party or entity to reduce or
discontinue doing business with Company; or (ii) sell products or services to
such party or entity that are the same or substantially similar to those
provided to or from Company. For purposes of this Section 6, the term “Company”
shall mean only Clear Channel Outdoor Americas.
(b)The terms of this Section 6 shall survive the expiration or termination of
this Agreement for any reason.


- 2 -

--------------------------------------------------------------------------------

EXHIBIT 10.34 - EMPLOYMENT AGREEMENT OF LYNN FELDMAN




7.NON-COMPETITION AGREEMENT
(a)To further preserve Company’s Confidential Information, goodwill, specialized
training expertise, and legitimate business interests, Employee agrees that
during employment and for twelve (12) months after employment ends (the
“Non-Compete Period”), Employee will not perform, directly or indirectly, the
same or substantially similar services provided by Employee for Company, or in a
capacity that would otherwise likely result in the use or disclosure of
Confidential Information, for any entity engaged in a business in which Company
is engaged (including such business that is in the research, development or
implementation stages), and with which Employee participated at the time of
Employee’s termination or within the twelve (12) months prior to Employee’s
termination, (“Competitor”), including, but not limited to: JC Decaux
Corporation; Titan Media Company; Fairway Outdoor; Adams Outdoor; Outfront Media
or Lamar Advertising Company, in any geographic region in which Employee has or
had duties (the “Non-Compete Area”). For purposes of this Section 7, the term
“Company” shall mean only Clear Channel Outdoor Americas.
(b)The terms of this Section 7 shall survive the expiration or termination of
this Agreement for any reason.
8.TERMINATION
(a)This Agreement and/or Employee’s employment may be terminated at any time by
mutual agreement or:
(b)Death. The date of Employee’s death shall be the termination date.
(c)Disability. Company may terminate this Agreement and/or Employee’s employment
if Employee is unable to perform the essential functions of Employee’s full-time
position for more than 180 days in any 12-month period, subject to applicable
law.
(d)Termination By Company. Company may terminate employment with or without
Cause, and in the event such termination is for Cause, Company shall provide
written notice to Employee of the reason for such termination and follow the
procedures below. “Cause” means:
(i)willful misconduct, including, without limitation, violation of sexual or
other harassment policy, misappropriation of or material misrepresentation
regarding material property of Company, other than customary and de minimis use
of Company property for personal purposes as determined in the reasonable
discretion of Company;
(ii)material non-performance of duties (other than by reason of disability);
(iii)repeated failure to follow lawful directives;
(iv)a felony conviction, a plea of nolo contendere by Employee, or other conduct
by Employee that has or would result in material injury to Company’s reputation,
including conviction of fraud, theft, embezzlement, or a crime involving moral
turpitude;
(v)a material breach of this Agreement; or
(vi)a material violation of Company’s employment and management policies.
(e)If Company desires to terminate for Cause under (c)(i), (ii), (iii), (v) or
(vi), Employee shall have ten (10) days to cure after receiving written notice
from Company, except where such cause, by its nature, is not curable or the
termination is based upon a recurrence of an act previously cured by Employee.
(f)Non-Renewal. Following notice by either party under Section 1, Company may,
in its sole discretion, modify Employee’s duties and/or responsibilities at any
point after such notice has been provided, through the end of the Employment
Period. Modification of Employee’s duties and/or responsibilities pursuant to
this subsection shall not trigger Good Cause by Employee under Section 8(e).


- 3 -

--------------------------------------------------------------------------------

EXHIBIT 10.34 - EMPLOYMENT AGREEMENT OF LYNN FELDMAN




(g)Termination by Employee For Good Cause. Subject to Section 8(d), Employee may
terminate Employee’s employment at any time for “Good Cause,” which is: (i) a
material and substantial diminution of Employee’s duties or responsibilities or
Employee’s removal as Executive Vice President and/or General Counsel of Clear
Channel Outdoor Americas: or (ii) a requirement that Employee’s principal place
of work be greater than thirty (30) miles from the current location in New York,
NY; or (iii) a significant reduction in Employee’s base salary and Annual Bonus
target. If Employee elects to terminate Employee’s employment for “Good Cause,”
Employee must provide Company written notice within thirty (30) days, after
which Company shall have twenty (20) days to cure. If Company has not cured and
Employee elects to terminate Employee’s employment, Employee must do so within
ten (10) days after the end of the cure period.
9.COMPENSATION UPON TERMINATION
(a)Death. Company shall, within thirty (30) days, pay to Employee’s designee or,
if no person is designated, to Employee’s estate, Employee’s accrued and unpaid
Base Salary and any unpaid prior year bonus, if any, through the date of
termination, and any payments required under applicable employee benefit plans.
(b)Disability. Company shall, within thirty (30) days, pay to Employee all
accrued and unpaid Base Salary and any unpaid prior year bonus, if any, through
the termination date and any payments required under applicable employee benefit
plans.
(c)Termination By Company For Cause. Company shall, within thirty (30) days, pay
to Employee Employee’s accrued and unpaid Base Salary through the termination
date and any payments required under applicable employee benefit plans.
(d)Termination By Company Without Cause/Non-Renewal by Company/Termination by
Employee For Good Cause. If Company terminates employment without Cause or if
Employee terminates for Good Cause, Company will pay the accrued and unpaid Base
Salary through the termination date determined by Company, unpaid prior year
bonus, if any, and any payments required under applicable employee benefit
plans. If Company non-renews pursuant to Section 1, Company will pay the accrued
and unpaid Base Salary through the end of the Employment Period, unpaid prior
year bonus, if any, and any payments required under applicable employee benefit
plans. In addition, if Employee signs a Severance Agreement and General Release
of claims in a form reasonably satisfactory to Company, Company will pay
Employee, in periodic payments in accordance with ordinary payroll practices and
deductions, Employee’s current Base Salary for twelve (12) months (the
“Severance Payments” or “Severance Pay Period”). Further, Employee shall be
eligible for a pro-rata portion of the Annual Bonus (“Pro-Rata Bonus”),
calculated based upon performance as of the termination date as related to
overall performance at the end of the calendar year. Employee is eligible only
if a bonus would have been earned by the end of the calendar year. Calculation
and payment of the bonus, if any, will be pursuant to the plan in effect during
the termination year.
(e)Non-Renewal By Employee. If Employee gives notice of non-renewal under
Section 1, Company shall pay the accrued and unpaid Base Salary through the end
of the Employment Period, unpaid prior year Bonus, if any, and any payments
required under applicable employee benefit plans.
(f)Employment by Competitor or Re-hire by Company During Severance Pay Period.
(i)If Employee is in breach of any post-employment obligations or covenants, or
if Employee is hired or engaged in any capacity by any Competitor of Company
(which for purposes of this sub-section shall mean only Clear Channel Outdoor
Americas), in Company’s sole discretion, in any location during any Severance
Pay Period, Severance Payments shall cease. The foregoing shall not affect
Company’s right to enforce the Non-Compete pursuant to Section 7. Employee
acknowledges that each individual Severance Payment received is adequate and
independent consideration to support Employee’s General Release of claims
referenced in Section 9, as each is something of value to which Employee would
not have otherwise been entitled at termination had Employee not executed a
General Release of claims.
(ii)If Employee is rehired by Company during any Severance Pay Period, Severance
Payments shall cease; however, if Employee’s new Base Salary is less than
Employee’s previous Base Salary, Company shall pay Employee the difference
between Employee’s previous and new Base Salary for the remainder of the
Severance Pay Period.


- 4 -

--------------------------------------------------------------------------------

EXHIBIT 10.34 - EMPLOYMENT AGREEMENT OF LYNN FELDMAN




10.OWNERSHIP OF MATERIALS
(a)Employee agrees that all inventions, improvements, discoveries, designs,
technology, and works of authorship (including but not limited to computer
software) made, created, conceived, or reduced to practice by Employee, whether
alone or in cooperation with others, during employment, together with all
patent, trademark, copyright, trade secret, and other intellectual property
rights related to any of the foregoing throughout the world, are among other
things works made for hire (the “Works”) and at all times are owned exclusively
by Company, and in any event, Employee hereby assigns all ownership in such
rights to Company. Employee understands that the Works may be modified or
altered and expressly waives any rights of attribution or integrity or other
rights in the nature of moral right (droit morale) for all uses of the Works.
Employee agrees to provide written notification to Company of any Works covered
by this Agreement, execute any reasonable documents, testify in any legal
proceedings, and do all things necessary or desirable to secure Company’s rights
to the foregoing, including without limitation executing inventors’ declarations
and assignment forms, even if no longer employed by Company, but such activities
will be at Company’s expense. Employee agrees that Employee shall have no right
to reproduce, distribute copies of, perform publicly, display publicly, or
prepare derivative works based upon the Works. Employee hereby irrevocably
designates and appoints the Company as Employee’s agent and attorney-in-fact, to
act for and on Employee’s behalf regarding obtaining and enforcing any
intellectual property rights that were created by Employee during employment and
related to the performance of Employee’s job. Employee agrees not to incorporate
any intellectual property created by Employee prior to Employee’s employment, or
created by any third party, into any Company work product. This Agreement does
not apply to an invention for which no equipment, supplies, facility, or trade
secret information of Company was used and which invention was developed
entirely on Employee’s own time, so long as the invention does not: (i) relate
directly to the business of the Company; (ii) relate to the Company’s actual or
demonstrably anticipated research or development, or (iii) result from any work
performed by Employee for Company.
(b)The terms of this Section 10 shall survive the expiration or termination of
this Agreement for any reason.
11.PARTIES BENEFITED; ASSIGNMENTS
(a)This Agreement shall be binding upon Employee, Employee’s heirs and
Employee’s personal representative or representatives, and upon Company and its
respective successors and assigns. Employee hereby consents to the Agreement
being enforced by any successor or assign of the Company without the need for
further notice to or consent by Employee, provided such successor or assignee
assumes the obligations under this Agreement. Neither this Agreement nor any
rights or obligations hereunder may be assigned by Employee, other than by will
or by the laws of descent and distribution.
12.
GOVERNING LAW

This Agreement shall be governed by the laws of the State of Texas.
13.
LITIGATION AND REGULATORY COOPERATION

During and after employment, Employee shall reasonably cooperate in the defense
or prosecution of claims, investigations, or other actions which relate to
events or occurrences during employment. Employee’s cooperation shall include
being available to prepare for discovery or trial and to act as a witness.
Company will pay an hourly rate (based on Base Salary as of the last day of
employment) for cooperation that occurs after employment, and reimburse for
reasonable expenses, including travel expenses, reasonable attorneys’ fees and
costs.
14.
INDEMNIFICATION

Company shall defend and indemnify Employee to the fullest extent permitted by
law, for acts committed in the course and scope of employment and shall provide
coverage to Employee under Company’s D&O insurance policy. Employee shall
indemnify Company for claims of any type concerning Employee’s conduct outside
the scope of employment, or the breach by Employee of this Agreement.


- 5 -

--------------------------------------------------------------------------------

EXHIBIT 10.34 - EMPLOYMENT AGREEMENT OF LYNN FELDMAN




15.
DISPUTE RESOLUTION



(a)Arbitration. This Agreement is governed by the Federal Arbitration Act, 9
U.S.C. § 1 et seq, and evidences a transaction involving commerce. This
Agreement applies to any dispute arising out of or related to Employee’s
employment with Company or termination of employment. Nothing contained in this
Agreement shall be construed to prevent or excuse Employee from using the
Company’s existing internal procedures for resolution of complaints, and this
Agreement is not intended to be a substitute for the use of such procedures.
Except as it otherwise provides, this Agreement is intended to apply to the
resolution of disputes that otherwise would be resolved in a court of law, and
therefore this Agreement requires all such disputes to be resolved only by an
arbitrator through final and binding arbitration and not by way of court or jury
trial. Such disputes include without limitation disputes arising out of or
relating to interpretation or application of this Agreement, including the
enforceability, revocability or validity of the Agreement or any portion of the
Agreement. The Agreement also applies, without limitation, to disputes regarding
the employment relationship, trade secrets, unfair competition, compensation,
breaks and rest periods, termination, or harassment and claims arising under the
Uniform Trade Secrets Act, Civil Rights Act of 1964, Americans With Disabilities
Act, Age Discrimination in Employment Act, Family Medical Leave Act, Fair Labor
Standards Act, Employee Retirement Income Security Act, and state statutes, If
any, addressing the same or similar subject matters, and all other state
statutory and common law claims (excluding workers compensation, state
disability insurance and unemployment insurance claims). Claims may be brought
before an administrative agency but only to the extent applicable law permits
access to such an agency notwithstanding the existence of an agreement to
arbitrate. Such administrative claims include without limitation claims or
charges brought before the Equal Employment Opportunity Commission
(www.eeoc.gov), the U.S. Department of Labor (www.dol.gov), the National Labor
Relations Board (www.nlrb.gov), the Office of Federal Contract Compliance
Programs (www.dol.gov/esa/ofccp). Nothing in this Agreement shall be deemed to
preclude or excuse a party from bringing an administrative claim before any
agency in order to fulfill the party’s obligation to exhaust administrative
remedies before making a claim in arbitration. Disputes that may not be subject
to pre-dispute arbitration agreement as provided by the Dodd-Frank Wall Street
Reform and Consumer Protection Act (Public Law 111-203) are excluded from the
coverage of this Agreement.
(b)The Arbitrator shall be selected by mutual agreement of the Company and the
Employee. Unless the Employee and Company mutually agree otherwise, the
Arbitrator shall be an attorney licensed to practice in the location where the
arbitration proceeding will be conducted or a retired federal or state judicial
officer who presided in the jurisdiction where the arbitration will be
conducted. If for any reason the parties cannot agree to an Arbitrator, either
party may apply to a court of competent jurisdiction with authority over the
location where the arbitration will be conducted for appointment of a neutral
Arbitrator. The court shall then appoint an Arbitrator, who shall act under this
Agreement with the same force and effect as if the parties had selected the
Arbitrator by mutual agreement. The location of the arbitration proceeding shall
be no more than 20 miles from the place where the Employee last worked for the
Company, unless each party to the arbitration agrees In writing otherwise.
(c)A demand for arbitration must be in writing and delivered by hand or first
class mail, certified mail with return receipt requested, to the other party
within the applicable statute of limitations period. Any demand for arbitration
made to the Company shall be provided to the Company’s Legal Department, 200
East Basse Road, Suite 100, San Antonio, Texas 78209. The Arbitrator shall
resolve all disputes regarding the timeliness or propriety of the demand for
arbitration.
(d)In arbitration, the parties will have the right to conduct adequate civil
discovery, bring dispositive motions, and present witnesses and evidence as
needed to present their cases and defenses, and any disputes in this regard
shall be resolved by the Arbitrator. The Federal Rules of Civil Procedure shall
govern any depositions or discovery efforts, and the arbitrator shall apply the
Federal Rules of Civil Procedure when resolving any discovery disputes. However,
there will be no right or authority for any dispute to be brought, heard or
arbitrated as a class, collective or representative action or as a class member
in any purported class, collective action or representative proceeding (“Class
Action Waiver”). Notwithstanding any other clause contained in this Agreement,
the preceding sentence shall not be severable from this Agreement in any case in
which the dispute to be arbitrated is brought as a class, collective or
representative action. Although an Employee will not be retaliated against,
disciplined or threatened with discipline as a result of Employee’s exercising
his or her rights under Section 7 of the National Labor Relations Act by the
filing of or participation in a class, collective or representative action in
any forum, the Company may lawfully seek enforcement of this Agreement and the
Class Action Waiver under the Federal Arbitration Act and seek dismissal of such
class, collective or representative actions or claims. Notwithstanding any other
clause contained in this Agreement, any claim that all or part of the Class
Action Waiver is unenforceable, unconscionable, void or voidable may be
determined only by a court of competent jurisdiction and not by an arbitrator.
(e)Each party will pay the fees for his, her or its own attorneys, subject to
any remedies to which that party may later be entitled under applicable law.
However, in all cases where required by law, the Company will pay the
Arbitrator’s and arbitration fees. If under applicable law the Company is not
required to pay all of the Arbitrator’s and/or arbitration fees, such fee(s)
will be apportioned between the parties by the Arbitrator in accordance with
applicable law.


- 6 -

--------------------------------------------------------------------------------

EXHIBIT 10.34 - EMPLOYMENT AGREEMENT OF LYNN FELDMAN




(f)Within thirty (30) days of the close of the arbitration hearing, any party
will have the right to prepare, serve on the other party and file with the
Arbitrator a brief. The Arbitrator may award any party any remedy to which that
party is entitled under applicable law, but such remedies shall be limited to
those that would be available to a party in a court of law, including a court of
equity, for the claims presented to and decided by the Arbitrator. The
Arbitrator will issue a decision or award in writing, stating the essential
findings of fact and conclusions of law. Except as may be permitted or required
by law, and except as to Employee, to Employee’s family and professional
advisors (provided that any individual to whom such disclosure is made agrees to
abide by the terms of this Section), neither a party nor an Arbitrator may
disclose the existence, content, or results of any arbitration hereunder without
the prior written consent of all parties. A court of competent jurisdiction
shall have the authority to enter a judgment upon the award made pursuant to the
arbitration.
(g)Injunctive Relief. A party may apply to a court of competent jurisdiction for
temporary or preliminary injunctive relief in connection with an arbitrable
controversy, but only upon the ground that the award to which that party may be
entitled may be rendered ineffectual without such provisional relief.
(h)This Section 15 is the full and complete agreement relating to the formal
resolution of employment-related disputes. In the event any portion of this
Section 15 is deemed unenforceable and except as set forth in Section 15(d), the
remainder of this Agreement will be enforceable.
(i)This Section 15 shall survive the expiration or termination of this Agreement
for any reason.
16.
REPRESENTATIONS AND WARRANTIES OF EMPLOYEE

Employee shall keep all terms of this Agreement confidential, except as may be
disclosed to Employee’s spouse, accountants, attorneys or other professional
advisors. Employee represents that Employee is under no contractual or other
restriction inconsistent with the execution of this Agreement, the performance
of Employee’s duties hereunder, or the rights of Company. During the Employment
Period and any restrictive covenant period provided in Section 5, 6 or 7,
Employee authorizes the Company to inform any prospective employer of the
existence and non-compensation terms of this Agreement without liability for
interference with Employee’s prospective employment. Employee represents that
Employee is capable of performing the essential functions of Employee’s
position, with or without reasonable accommodation.
17.
SECTION 409A COMPLIANCE

Payments under this Agreement (the “Payments”) shall be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A, the Regulations, applicable case law and
administrative guidance. All Payments shall be deemed to come from an unfunded
plan. Notwithstanding any provision in this Agreement, all Payments subject to
Section 409A will not be accelerated in time or schedule. Employee and Company
will not be able to change the designated time or form of any Payments subject
to Section 409A. In addition, all Severance Payments that are deferred
compensation and subject to Section 409A will only be payable upon a “separation
from service” (as that term is defined at Section 1.409A-1(h) of the Treasury
Regulations) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single “service recipient” with
the Company under Section 1.409A-l(h)(3). All references in this Agreement to a
termination of employment and correlative terms shall be construed to require a
“separation from service.”


- 7 -

--------------------------------------------------------------------------------

EXHIBIT 10.34 - EMPLOYMENT AGREEMENT OF LYNN FELDMAN




18.
MISCELLANEOUS

This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof for the period defined and, upon its Effective Date,
supersedes and nullifies all prior or contemporaneous conversations,
negotiations, or agreements (oral or written) regarding the subject matter of
this Agreement. To the extent the Agreement has been signed before its Effective
Date and other agreements are in place as of the signing date, such other
agreements remain in place until the Effective Date has been reached. This
Agreement may not be modified or amended except in writing signed by Employee
and Company, and approved by a representative of Company’s Legal Department.
This Agreement may be executed in counterparts, a counterpart transmitted via
electronic means, and all executed counterparts, when taken together, shall
constitute sufficient proof of the parties’ entry into this Agreement. The
parties agree to execute any further or future documents which may be necessary
to allow the full performance of this Agreement The failure of a party to
require performance of any provision of this Agreement shall not affect the
right of such party to later enforce any provision. A waiver of the breach of
any term or condition of this Agreement shall not be deemed a waiver of any
subsequent breach of the same or any other term or condition. If any provision
of this Agreement shall, for any reason, be held unenforceable, such
unenforceability shall not affect the remaining provisions hereof, except as
specifically noted in this Agreement, or the application of such provisions to
other persons or circumstances, all of which shall be enforced to the greatest
extent permitted by law. Company and Employee agree that the restrictions
contained in Section 4, 5, 6, 7 and 10 are material terms of this Agreement,
reasonable in scope and duration and are necessary to protect Company’s
Confidential Information, goodwill, specialized training expertise, and
legitimate business interests. If any restrictive covenant is held to be
unenforceable because of the scope, duration or geographic area, the parties
agree that the court or arbitrator may reduce the scope, duration, or geographic
area, and in its reduced form, such provision shall be enforceable. Should
Employee violate the provisions of Sections 5, 6, or 7, then in addition to all
other remedies available to Company, the duration of these covenants shall be
extended for the period of time when Employee began such violation until
Employee permanently ceases such violation. Employee agrees that no bond will be
required if an injunction is sought to enforce any of the covenants previously
set forth herein. The headings in this Agreement are inserted for convenience of
reference only and shall not control the meaning of any provision hereof.
Nothing in this Agreement shall be construed to control or modify which entity
(among the Company’s family of entities) is the Employee’s legal employer for
purposes of any laws or regulations governing the employment relationship.
Employee acknowledges receipt of the iHeartMedia Employee Guide (“Employee
Guide”), Code of Conduct and other Company policies (available on the Company’s
intranet website) and agrees to review and abide by their terms, which along
with any other policy referenced in this Agreement may be amended from time to
time at Company’s discretion. Employee understands that Company policies do not
constitute a contract between Employee and Company. Any conflict between such
policies and this Agreement shall be resolved in favor of this Agreement.
Upon full execution by all parties, this Agreement shall be effective on the
Effective Date in Section.


- 8 -